Citation Nr: 1813649	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-03 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for retinopathy, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for a kidney disability, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for prostate cancer, to include as due to ionizing radiation exposure.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to ionizing radiation exposure.

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to ionizing radiation exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder.

7.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1962 to October 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2013 and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Salt Lake City, Utah, respectively.  Jurisdiction of the case is now before the RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran died in December 2017, during the pendency of this appeal.  


CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of his claims at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2018, and during the pendency of his VA appeal, the RO was notified that the Veteran died in December 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed no later than one year after the date of the appellant's death.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the title page of this decision).  38 C.F.R. § 3.1010(b) (2017).


ORDER

The appeal is dismissed.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


